—Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.) rendered November 21, 1989, after a jury trial, convicting defendant of *260murder in the second degree, and sentencing him to 18 years to life, unanimously affirmed.
The People’s witness, who had been acquainted with the defendant for several years, watched as he fired several times into the victim’s chest. Viewing the evidence in a light most favorable to the People and giving due deference to the jury’s findings on credibility (People v Bleakley, 69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by legally sufficient evidence and the verdict was not against the weight of that evidence. In view of the witness’s prior acquaintance with the defendant, we find no basis to reject the identification testimony on the basis of minor inconsistencies which, in any event, present only a question of credibility for the jury to resolve (People v Jenkins, 159 AD2d 290, lv denied 76 NY2d 790). Defendant’s failure to raise statutory (People v Aponte, 166 AD2d 344, lv denied 77 NY2d 957) or constitutional (People v Iannelli, 69 NY2d 684, cert denied 482 US 914) claims at trial fails to preserve for review his challenge to the identification instruction. If we were to review, we would find no deficiency in the instruction under the standards set forth in People v Whalen (59 NY2d 273, 279). Concur —Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.